DETAILED ACTION
1.           Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 8/18/2021 and 8/08/2022 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
6.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.         Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2015/0103708 A1 to Kang et al. (hereinafter “Kang”).
            Regarding Claim 1, Kang discloses an electronic device (Kang: Figures 14 and 15) comprising:
     a first communication circuit (Kang: Figure 14 and 15 with [0177-0183] – corresponds to a first communication unit.);
     a second communication circuit configured to support a wireless protocol different from the wireless protocol supported by the first communication circuit (Kang: Figure 14 and 15 with [0177-0183] – corresponds to a second communication module of the first communication unit (short range unit) operable to communicate according to one or more different access technologies, or may correspond to a mobile and/or broadcast communication unit.);
     a display (Kang Figure 15 – corresponds to display unit.);
     a processor operatively connected to the first communication circuit, the second communication circuit, and the display (Kang: Figure 15 – corresponds to a control unit.); and
     a memory operatively connected to the processor (Kang: Figures 15 – corresponds to memory.), wherein the memory stores one or more instructions that, when executed, cause the processor to:
          identify at least one external electronic device by using the first communication circuit (Kang: [0079-0081] – corresponds to communicating identification information between a first and second device.),
          transmit, to a first external electronic device, a state change request for causing the first external electronic device to transition to a first state if state change information indicating that the first external electronic device has transitioned from the first state to a second state is received before transmitting data to the first external electronic device (Kang: [0087-0089] – corresponds to receiving one or more of a sleep-mode request or an awake-mode request at a first device from a second device, wherein at least one request includes a transition from a normal power mode to a low power mode of operation.), the first external electronic device being among the at least one external electronic device (Kang: Figures 1 and 2 identify at least two devices separate in structure from one another.), the second state consuming less power than the first state (Kang: [0089-0090], [0095], and [0099] – corresponds to a low power state, which suggests one or more states or higher power for data transition, or an awake state that consumes more power.), and
          transmit the data to the first external electronic device by using the second communication circuit, after transmitting the state change request (Kang: [0087-0099] – using the control channel circuit, the state change (mode request change) is prior to establishing the data transfer (data communication channel).).
            Regarding Claim 2, Kang discloses the electronic device of claim 1, wherein the one or more instructions, when executed, further cause the processor to sequentially transmit the data to the first external electronic device and a second external electronic device among the at least one external electronic device (Kang: [0127-0128] – interpreted to correspond to a sequence of operations for establishing either the low-power mode or normal mode of operation for receiving data via a second communication link, or receiving data via the second communication link after establishing an awake mode.).
            Regarding Claim 3, Kang discloses the electronic device of claim 2, wherein the one or more instructions, when executed, further cause the processor to:
     transmit the data to the second external electronic device by using the second communication circuit (Kang: [0087-0099] – using the control channel circuit, the state change (mode request change) is prior to establishing the data transfer (data communication channel).), and
     transmit the state change request to the first external electronic device based on whether the state change information is received, after completing transmission of the data to the second external electronic device (Kang: [0127-0128] – interpreted to correspond to a sequence of operations for establishing either the low-power mode or normal mode of operation for receiving data via a second communication link, or receiving data via the second communication link after establishing an awake mode. As previously indicated with respect to [0087-0099], establishing a link for data communication may take place after receiving a (state) mode change, but a data link may be re-established through a mode change request.).
            Regarding Claim 4, Kang discloses the electronic device of claim 3, wherein the one or more instructions, when executed, further cause the processor to communicate with the first external electronic device and the second external electronic device by using the second communication circuit, based on a wireless communication protocol for one-to-one communication (Kang: [0057], [0062] – one type of communication supported by short-range communication unit is Peer-to-Peer (P2P) mode.).
            Regarding Claim 5, Kang discloses the electronic device of claim 3, wherein the one or more instructions, when executed, further cause the processor to:
     transmit the data to the second external electronic device by using the second communication circuit, based on a second wireless communication protocol, and
transmit the data to the first external electronic device by using the second communication circuit, based on a third wireless communication protocol different from the second wireless communication protocol (Kang: Figure 13 with [0168-0173] – device 100 is operable to communicate with at least a plurality of devices using two or more different communication protocols, the protocols include at least Wi-Fi, Bluetooth, and Bluetooth Low-Energy (BLE).).
            Regarding Claim 6, Kang discloses the electronic device of claim 1, wherein the one or more instructions, when executed, further cause the processor to 
     transmit a broadcasting signal including the state change request by using the first communication circuit (Kang: Figure 4 with [0101-0105] – corresponds to broadcasting an advertisement packet (in one implementation) per a communication protocol.), and
     wherein the broadcasting signal comprises identification information of the first external electronic device (Kang: Figure 4 with [0101-0105] – corresponds to providing identification information in the advertising packet.).
            Regarding Claim 7, Kang discloses the electronic device of claim 1, wherein the one or more instructions, when executed, further cause the processor to:
     display, on the display, information on the at least one external electronic device (Kang: Figure 3 – identifies at least one device on the display. See also Figure 5.); and
     display, on the display, information indicating the state change of the first external electronic device, based on the reception of the state change information from the first external electronic device (Kang: Figure 5 with [01097-0199] – corresponds to displaying a state change which may include a connection failure, and suggests a connection that is successful.).
            Regarding Claim 8, Kang discloses the electronic device of claim 1, wherein the one or more instructions, when executed, further cause the processor to identify the at least one external electronic device by receiving advertising signals from the at least one external electronic device by using the first communication circuit (Kang: Figure 4 with [0101-0105] – corresponds to broadcasting an advertisement packet (in one implementation) per a communication protocol.).
            Regarding Claim 9, Kang discloses the electronic device of claim 1, wherein the one or more instructions, when executed, further cause the processor to:
     transmit a connection request for data transmission to the first external electronic device by using the first communication circuit, based on identity of an account associated with the first external electronic device and an account associated with the electronic device (Kang: [0086] – suggested by the description wherein the first device compares request information with previously-stored information for establishment of a connection via first communication protocol, based on identification information.).
            Regarding Claim 10, Kang discloses the electronic device of claim 1, wherein     
     the first communication circuit is configured to support a communication protocol based on a Bluetooth communication standard (Kang: [0087-0099] – the first or second communication protocol may be based on WI-FI or Bluetooth communication protocols.), and
     wherein the second communication circuit is configured to support a communication protocol based on a Wi-Fi communication standard (Kang: [0087-0099] – the first or second communication protocol may be based on WI-FI or Bluetooth communication protocols.).

            Regarding Claim 11, Kang discloses a method for data transmission of an electronic device, the method comprising:
     identifying at least one external electronic device by using a first communication circuit of the electronic device (Kang: [0079-0081] – corresponds to communicating identification information between a first and second device.);
     receiving state change information indicating that a first external electronic device has transitioned from a first state to a second state before transmitting data to the first external electronic device (Kang: [0087-0089] – corresponds to receiving one or more of a sleep-mode request or an awake-mode request at a first device from a second device, wherein at least one request includes a transition from a normal power mode to a low power mode of operation.), the first external electronic device being among the identified at least one external electronic device (Kang: Figures 1 and 2 identify at least two devices separate in structure from one another.), the second state consuming less power than the first state (Kang: [0089-0090], [0095], and [0099] – corresponds to a low power state, which suggests one or more states or higher power for data transition, or an awake state that consumes more power.);
     transmitting, to the first external electronic device, a state change request for causing the first external electronic device to transition to the first state based on the state change information (Kang: [0087-0089] – corresponds to receiving one or more of a sleep-mode request or an awake-mode request at a first device from a second device, wherein at least one request includes a transition from a normal power mode to a low power mode of operation.); and
     transmitting the data to the first external electronic device by using a second communication circuit of the electronic device, after transmitting the state change request (Kang: [0087-0099] – using the control channel circuit, the state change (mode request change) is prior to establishing the data transfer (data communication channel).),
     wherein the second communication circuit supports a wireless protocol different from the first communication circuit (Kang: [0087-0099] – the first or second communication protocol may be based on WI-FI or Bluetooth communication protocols.).
            Regarding Claim 12, Kang discloses the method of claim 11, further comprising transmitting the data to a second external electronic device among the at least one external electronic device before transmitting the data to the first external electronic device (Kang: Figure 13 with [0168-0170] – when data is first received from an external server at a first device, the data is then transmitted to a second device.).
            Regarding Claim 13, Kang discloses the method of claim 12, wherein the   
     transmitting of the data to the second external electronic device comprises transmitting the data to the second external electronic device by using the second communication circuit (Kang: [0087-0099] – using the control channel circuit, the state change (mode request change) is prior to establishing the data transfer (data communication channel).), and
     wherein the transmitting of the state change request to the first external electronic device comprises transmitting the state change request to the first external electronic device based on whether the state change information is received, after completing transmission of the data to the second external electronic device (Kang: [0127-0128] – interpreted to correspond to a sequence of operations for establishing either the low-power mode or normal mode of operation for receiving data via a second communication link, or receiving data via the second communication link after establishing an awake mode. As previously indicated with respect to [0087-0099], establishing a link for data communication may take place after receiving a (state) mode change, but a data link may be re-established through a mode change request.).
            Regarding Claim 14, Kang discloses the method of claim 13, wherein 
     the transmitting of the data to the second external electronic device comprises transmitting the data to the second external electronic device by using the second communication circuit, based on a wireless communication protocol for one-to-one communication (Kang: [0057], [0062] – one type of communication supported by short-range communication unit is Peer-to-Peer (P2P) mode.), and
     wherein the transmitting of the data to the first external electronic device comprises transmitting the data to the first external electronic device by using the second communication circuit, based on the wireless communication protocol for one-to-one communication (Kang: [0057], [0062] – one type of communication supported by short-range communication unit is Peer-to-Peer (P2P) mode. See also Figure 13 with [0168-0173] – device 100 is operable to communicate with at least a plurality of devices using two or more different communication protocols, the protocols include at least Wi-Fi, Bluetooth, and Bluetooth Low-Energy (BLE).).
            Regarding Claim 15, Kang discloses the method of claim 13, wherein the transmitting of the data to the second external electronic device comprises transmitting the data to the second external electronic device by using the second communication circuit, based on a second wireless communication protocol (Kang: Figure 13 with [0168-0173] – device 100 is operable to communicate with at least a plurality of devices using two or more different communication protocols, the protocols include at least Wi-Fi, Bluetooth, and Bluetooth Low-Energy (BLE).), and wherein the transmitting of the data to the first external electronic device comprises transmitting the data to the first external electronic device by using the second communication circuit, based on a third wireless communication protocol different from the second wireless communication protocol (Kang: Figure 13 with [0168-0173] – device 100 is operable to communicate with at least a plurality of devices using two or more different communication protocols, the protocols include at least Wi-Fi, Bluetooth, and Bluetooth Low-Energy (BLE).).

            Regarding Claim 16, Kang discloses an electronic device (Kang: Figures 14 and 15) comprising: 
     a first communication circuit (Kang: Figure 14 and 15 with [0177-0183] – corresponds to a first communication unit.); 
     a second communication circuit configured to support a wireless protocol different from the wireless protocol supported by the first communication circuit (Kang: Figure 14 and 15 with [0177-0183] – corresponds to a second communication module of the first communication unit (short range unit) operable to communicate according to one or more different access technologies, or may correspond to a mobile and/or broadcast communication unit.); 
     a processor operatively connected to the first communication circuit and the second communication circuit (Kang: Figure 15 – corresponds to a control unit.); and 
     a memory operatively connected to the processor (Kang: Figures 15 – corresponds to memory.), wherein the memory stores one or more instructions that, when executed, cause the processor to: 
          broadcast information of the electronic device by using the first communication circuit (Kang: Figure 4 with [0101-0105] – corresponds to broadcasting an advertisement packet (in one implementation) per a communication protocol.), 
          receive a connection request from an external electronic device by using the second communication circuit (Kang: [0101-0105], [0166] – corresponds to transmitting/receiving a connection request for communicating according to second communication protocol.), 
          transmit, to the external electronic device, a response signal for accepting the connection request by using the second communication circuit (Kang: [0101-0105], [0166] – corresponds to transmitting/receiving a connection response for communicating according to second communication protocol.), and 
          transmit, to the external electronic device, state change information indicating a transition to a second state by using the first communication circuit if the electronic device has transitioned from a first state to the second state before receiving data from the external electronic device, the second state consuming less power than the first state (Kang: [0127-0128] – interpreted to correspond to a sequence of operations for establishing either the low-power mode or normal mode of operation for receiving data via a second communication link, or receiving data via the second communication link after establishing an awake mode. As previously indicated with respect to [0087-0099], establishing a link for data communication may take place after receiving a (state) mode change, but a data link may be re-established through a mode change request.).
            Regarding Claim 17, Kang discloses the electronic device of claim 16, wherein the transition to the second state comprises a transition of the second communication circuit to a low power state (Kang: [0127-0128] – interpreted to correspond to a sequence of operations for establishing either the low-power mode or normal mode of operation for receiving data via a second communication link, or receiving data via the second communication link after establishing an awake mode.).
            Regarding Claim 18, Kang discloses the electronic device of claim 16, wherein the one or more instructions, when executed, further cause the processor to cause the electronic device to transition from the second state to the first state if a state change request is received from the external electronic device using the first communication circuit in the second state (Kang: [0127-0128] – interpreted to correspond to a sequence of operations for establishing either the low-power mode or normal mode of operation for receiving data via a second communication link, or receiving data via the second communication link after establishing an awake mode. As previously indicated with respect to [0087-0099], establishing a link for data communication may take place after receiving a (state) mode change, but a data link may be re-established through a mode change request. Examiner notes state changes may take place for any one of the communication protocols including Wi-Fi, Bluetooth, or BLE, which correspond to communication circuits as illustrated in Figure 15 of Kang as short-range communication modules.).
            Regarding Claim 19, Kang discloses the electronic device of claim 18, wherein the one or more instructions, when executed, further cause the processor to receive the data from the external electronic device by using the second communication circuit, after the transition to the first state (Kang: [0127-0128] – interpreted to correspond to a sequence of operations for establishing either the low-power mode or normal mode of operation for receiving data via a second communication link, or receiving data via the second communication link after establishing an awake mode.).
            
Allowable Subject Matter
9.         Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

11.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2014/0025847 A1 to Choi et al. at [0043], [0122], [0138-0140], [0153-0155], [0235], [0244];
US PGPub 2016/0085495 A1 to Lee et al. at [0051], [0056], [0087];
US PGPub 2016/0117076 A1 to Kim et al. at [0259-0270], [0292], [0305], [0341-0344];
US PGPub 2017/0086014 A1 to Hwang et al. at [0004], [0008], [0045], [0051-0053], [0062], [0086], [0127], [0130], [0140-0150];
US PGPub 2018/0310232 A1 to Satyanarayana at [0021], [0035];
US PGPub 2019/0208557 A1 to Kim et al. at [0087], [0268]; and
US PGPub 2021/0067586 A1 to Jhanji et al. at [0090], [0157].

12.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 12, 2022